WISS, Judge
(concurring in part and in the result):
The granted issue questions whether appellant’s constitutional due process and statutory rights to equal access to evidence were infringed to his prejudice. See U.S. Const, amend. V; Art. 46, Uniform Code of Military Justice, 10 USC § 846. As to the former, the standard articulated by the Supreme Court of the United States in United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375, 3383, 87 L.Ed.2d 481 (1985), is the appropriate benchmark for our decision; and I agree that there is not a reason*91able probability under all the circumstances of this case that the evidence not disclosed here would have led to a different result.
The majority acknowledges that Article 46, however, provides a military accused with more generous discovery rights than a civilian defendant typically enjoys and that, for that reason, “there may be ‘a heavier burden on the Government’ than that imposed upon civilian prosecutors ‘to sustain a conviction’ when evidence has been withheld from an accused. United States v. Eshalomi, [23 MJ 12,] 24 [ (1986) ].” 37 MJ at 90. In placing that heavier burden on the Government, the majority holds: “If we have a ‘reasonable doubt’ as to whether the result of the proceeding would have been different, we grant relief. United States v. Watson, [31 MJ 49,] 55 (CMA 1990) ]. If, however, we are satisfied that the outcome would not be affected by the new evidence, we would affirm.” 37 MJ at 90 (emphasis added).
Actually, the burden is the reverse of the manner in which the majority states it. In United States v. Hart, 29 MJ 407, 410 (CMA 1990), this Court recognized the broader statutory discovery rights available to a military accused and unanimously concluded as “correct[ ]” the following reasoning of Judge Gilley when that case had been before the Court of Military Review:
[W]here prosecutorial misconduct is present or where the Government fails to disclose information pursuant to a specific request, the evidence will be considered “material unless failure to disclose” can be demonstrated to “be harmless beyond a reasonable doubt ” Where there is no request or only a general request, the failure will be “material only if there is a reasonable probability that” a different verdict would result from disclosure of the evidence. 27 MJ [839,] 842. We agree with Judge Gilley.
(Emphasis added.)
The Court’s decision in Watson, cited by the majority as reflected above, actually says nothing at all about this statutory burden; indeed, notwithstanding that the granted issue there, as here, embraced both the constitutional and the statutory rights, the Court limited its discussion to the constitutional one and applied only the constitutional standard. 31 MJ at 54-55.
Accordingly, I believe it is important here to clearly acknowledge that there are two different protections of a military accused’s right to evidence and that, where the evidence was the subject of a specific defense request, the standard for measuring prejudice from its nondisclosure is different under Article 46 from what it is under the Constitution.
Having said that, however, I agree with the disposition ordered because I conclude, for all the reasons illuminated by the majority in support of its conclusion, that the nondisclosure here was harmless beyond a reasonable doubt. See United States v. Hart, supra.